             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
Plaintiff,                              )
                                        )
   v.                                  )     Case No. 20-00248-CR-W-HFS
RANDY K. MCGAUGH                        )
                                        )
                                        )
                                        )
Defendant.                              )

                                       ORDER

      At a Change of Plea Hearing held on October 29, 2020, before Magistrate

Judge Lajuana M. Counts, defendant entered a plea of guilty pursuant to

Fed.R.Crim.P. 11(c)(1)(A) and (B) to Count One of the Indictment charging

defendant with a violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2), that is, being a felon in possession of a firearm.

      In a Report and Recommendation dated October 29, 2020 (Doc. 21), Judge

Counts determined that the guilty plea was knowledgeable and voluntary and that

the offenses charged were supported by an independent basis in fact containing

each of the essential elements of such offenses.



        Case 4:20-cr-00248-HFS Document 23 Filed 11/16/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 21) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: November 16, 2020
Kansas City, Missouri




        Case 4:20-cr-00248-HFS Document 23 Filed 11/16/20 Page 2 of 2
